MEMORANDUM**
Rodney Romero, a California state prisoner, appeals pro se the district court’s denial of his 28 U.S.C. § 2254 petition challenging his “three strikes” sentence for receiving stolen property in violation of California Penal Code § 496(a) as cruel and unusual punishment. We have jurisdiction under 28 U.S.C. § 2253. We affirm.
Romero contends his sentence under California’s “three strikes” law violates the Eighth Amendment’s prohibition against cruel and unusual punishment. We conclude that the California state courts did not unreasonably apply clearly established law in upholding Romero’s sentence. See Ewing v. California, — U.S. -, 123 *493S.Ct. 1179, 1190, 155 L.Ed.2d 108 (2003) (acknowledging broad discretion possessed by legislatures and holding that three-strikes sentence of 25 years to life for felony grand theft was not grossly disproportionate); Lockyer v. Andrade, — U.S. -, 123 S.Ct. 1166, 1175, 144 L.Ed.2d 155 (2003) (holding that state court’s affirmance of two consecutive 25-years-to-life sentences for petty theft was not contrary to or an unreasonable application of clearly established federal law). The district court therefore properly denied Romero’s petition. See Andrade, 123 S.Ct. at 1174.
AFFIRMED.1

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.


. Respondent’s motion for summary affirmance is denied.